[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 05-13887                    ELEVENTH CIRCUIT
                                                                          DEC 11, 2007
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK
                       D.C. Docket No. 04-14033-CR-DLG

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        versus

CHARLES ANTONIO DENNARD,
a. k. a. Primetime,
JAMES LEE SILLS,
a. k. a. Pee Wee,

                                                            Defendants-Appellants.


                       -----------------------------------------
                  Appeals from the United States District Court
                      for the Southern District of Florida
                      ------------------------------------------
                              (December 11, 2007)

Before EDMONDSON, Chief Judge, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      Defendants-Appellants Charles Antonio Dennard and James Lee Sills

appeal their convictions for conspiracy to possess with intent to distribute five
kilograms or more of cocaine, 21 U.S.C. §§ 841(a) and 846; and Sills also appeals

his convictions for possession with intent to distribute five or more kilograms of

cocaine, 21 U.S.C. § 841(a), and possession of a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A).1 No reversible error has been shown;

we affirm.

I.       Motion to Suppress

         We first address Defendants’ argument that the district court erred in

denying the motion to suppress intercepted wiretap evidence. A district court’s

denial of a motion to suppress is ordinarily reviewed under a mixed standard.

United States v. Garcia-Jaimes, 484 F.3d 1311, 1320 (11th Cir. 2007), petition for

cert. filed, (U.S. June 11, 2007) (06-11863). Therefore, we review the district

court’s findings of fact for clear error and its application of law to those facts de

novo. Id.

         Defendants contend that officers lacked probable cause to place the March

2004 wiretap on Dennard’s cell phone because information in the affidavit used to


     1
    Although Defendants filed separate briefs in this case, they have adopted each other’s arguments.
But to the extent that Dennard attempts to adopt -- without additional briefing -- Sills’s arguments
that the government presented insufficient evidence to support Sills’s convictions, we do not address
Dennard’s challenge. See United States v. Khoury, 901 F.2d 948, 963 n.13 (11th Cir. 1990)
(declining to review defendant’s challenge -- raised by adopting the arguments of his co-defendants
-- to the sufficiency of the evidence to support a conviction because “the fact-specific nature of an
insufficiency claim requires independent briefing if we are to reach the merits”).

                                                 2
support the wiretap was stale. According to Defendants, the 2004 wiretap

application merely repeated information contained in an October 2003 application

supporting a wiretap on the telephone of Oscar Knowles, who was one of

Dennard’s and Sills’s co-defendants.

       The district court did not err in denying the motion to suppress. Although

the March 2004 wiretap application relied on some events that occurred in 2003,

the information provided in the application indicated that Dennard regularly

purchased and sold cocaine.2 See United States v. Harris, 20 F.3d 445, 450-51

(11th Cir. 1994) (“When reviewing staleness challenges we do not apply some

talismanic rule which establishes arbitrary time limitations . . . . Because the

affidavit alleged ongoing activity and a continuing relationship between

coconspirators, the information was not fatally stale.”); United States v. Domme,

753 F.2d 950, 953 (11th Cir. 1985) (“When criminal activity is protracted and

continuous, it is more likely that the passage of time will not dissipate probable

cause. . . .”).




   2
    For example, a confidential informant identified Dennard as a weekly or bi-weekly source of
supply of cocaine for Antoine Thomas; and the informant personally observed some of these drug
transactions. In addition, the informant described Dennard’s regular pattern of purchasing cocaine
from Knowles.

                                                3
        In addition, the 2004 wiretap application was supported by information not

provided in the 2003 application, including an analysis of Dennard’s cell phone

activity in January 2004 that showed many calls to a phone in Knowles’s

possession. See United States v. Jiminez, 224 F.3d 1243, 1249 (11th Cir. 2000)

(explaining that, even if an affidavit is stale, “such information is not fatal where

the government’s affidavit updates, substantiates, or corroborates the stale

material”) (internal quotation omitted). The affidavit supporting the March 2004

wiretap application contained sufficient information to establish probable cause;

and the district court properly denied the motion to suppress.

II.     Sufficiency of Evidence

        We turn to Sills’s arguments that the government presented insufficient

evidence to support his convictions. Although “[t]he sufficiency of the

evidence . . . is a question of law and is reviewed de novo,” we review the

evidence in the light most favorable to the government and make all inferences

and credibility choices in the government’s favor. Garcia-Jaimes, 484 F.3d at

1319.

        A.    Possession with Intent to Distribute Cocaine

        We first address Sills’s argument that the government offered insufficient

evidence to support his conviction for possession with intent to distribute cocaine.

                                           4
Sills admits that law enforcement seized a large amount of cocaine and money

from his house; but he contends that the government failed to show that he knew

about this contraband. In addition, according to Sills, the evidence showed that he

was present at a place where Knowles delivered drugs but did not show that Sills

actually knew that a drug delivery had occurred.

      To convict a defendant under 21 U.S.C. § 841(a)(1), the government must

prove three elements: (1) knowledge; (2) possession; and (3) intent to distribute.

United States v. Poole, 878 F.2d 1389, 1391 (11th Cir. 1989). “Possession can be

actual or constructive and can be shown through direct or circumstantial

evidence.” United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006),

cert. denied, 127 S. Ct. 2155 (2007); see also Poole, 878 F.2d at 1392 (explaining

that “[c]onstructive possession need not be exclusive and can be proven

circumstantially by ownership, dominion, or control over the premises on which

the substance is located”) (internal citation omitted).

      Upon searching Sills’s residence, agents discovered seven kilograms of

cocaine and approximately $195,000 in cash, most of which was hidden in shoe

boxes in a bedroom closet. In addition, at trial, the government introduced

recordings of several conversations between Sills and Knowles in which they

discussed having or needing a particular number of “o’clocks”; and a Florida

                                          5
Department of Law Enforcement Special Agent testified that “o’clock” was a

reference to kilograms of cocaine.3

       Although Sills asserted during his trial testimony that he was referring to

video game systems and not cocaine during his conversations with Knowles and

further contended that the cocaine and money found in his house did not belong to

him, the jury was free to disbelieve this testimony. See United States v. Peters,

403 F.3d 1263, 1270 (11th Cir. 2005) (explaining that “the jury, hearing the

defendant’s words and seeing his demeanor, was entitled to disbelieve his

testimony and, in fact, to believe the opposite of what he said”) (internal quotation

and alteration omitted). Viewing the evidence -- including the large amount of

cocaine and cash found hidden in Sills’s home and the recorded conversations

between Sills and Knowles using code-words for cocaine -- in the light most

favorable to the government, we conclude that the evidence was sufficient for the

jury to determine that Sills possessed cocaine with intent to distribute it.

       B.      Conspiracy to Distribute Cocaine

       Sills next contends that the government presented insufficient evidence of a

single conspiracy to distribute cocaine. He asserts that the evidence instead



  3
    For example, during one of these conversations, Knowles asked Sills about a “two o’clock”; and
Sills told Knowles that Sills had “two, three, four, five o’clock, whatever you want.”

                                                6
demonstrated multiple conspiracies between different people with Knowles and

that, by failing to show that he was aware of Knowles’s activities with other

conspirators, the government only presented evidence at trial of a “rimless wheel

conspiracy.”

      To sustain a conspiracy conviction under 21 U.S.C. § 846, the government

must offer sufficient evidence to prove beyond a reasonable doubt that (1) an

illegal agreement existed to possess with intent to distribute cocaine; (2) Sills

knew of the agreement; and (3) Sills knowingly and voluntarily joined the

agreement. See United States v. Charles, 313 F.3d 1278, 1284 (11th Cir. 2002).

“We will not reverse a conviction because a single conspiracy is charged in the

indictment while multiple conspiracies may have been revealed at trial unless the

variance is (1) material and (2) substantially prejudiced the defendant.” United

States v. Edouard, 485 F.3d 1324, 1347 (11th Cir. 2007) (internal quotation and

alteration omitted). “The arguable existence of multiple conspiracies does not

constitute a material variance from the indictment if, viewing the evidence in the

light most favorable to the government, a rational trier of fact could have found

that a single conspiracy existed beyond a reasonable doubt.” Id.

      In this case, the jury could have found that a single conspiracy existed.

Each of the conspirators shared the common goal of buying and selling drugs with

                                          7
Knowles. See id. (“[T]he finding of a single conspiracy is permitted where a ‘key

man’ directs and coordinates the activities and individual efforts of various

combinations of people.”). And two co-conspirators testified that Knowles had

drugs available for sale only after Sills had visited him. Sufficient evidence was

presented to support Sills’s conviction.

      C.     Firearm Possession

      Sills also argues that the government presented insufficient evidence to

show a nexus between the firearms found at his home and a drug trafficking crime.

We disagree.

      Here, Sills does not dispute owning the weapons and ammunition found at

his home; and some of these guns were found in the room where almost $195,000

was hidden in a closet. In addition, seven kilograms of cocaine were found in

Sills’s home. Viewing this evidence in the light most favorable to the

government, we conclude that a reasonable jury could have determined that a

nexus existed between the firearms and the cocaine. See United States v. Molina,

443 F.3d 824, 829-30 (11th Cir. 2006) (“The nexus between the gun and the drug

operation can be established by accessibility of the firearm, proximity to the drugs

or drug profits, and the time and circumstances under which the gun is found.”)

(internal quotation and alteration omitted).

                                           8
We affirm Dennard’s and Sills’s convictions.

AFFIRMED.




                                 9